United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-305
Issued: May 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 26, 2012 appellant filed a timely appeal from an October 22, 2012 Office
of Workers’ Compensation Programs’ (OWCP) decision denying his claim for an employmentrelated injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty causally related to a September 12, 2012 employment incident,
as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the October 22, 2012 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On September 17, 2012 appellant, then a 62-year-old letter carrier, filed a traumatic
injury claim (Form CA-1) alleging a left shoulder rotator cuff tear as a result of lifting and
loading bundles in the performance of duty on September 12, 2012.
In a September 17, 2012 report, Dr. Calvin S. Oishi, a Board-certified orthopedic
surgeon, opined that appellant was totally disabled for the period September 14 through
December 20, 2012. On September 19, 2012 he opined that appellant was totally disabled for
the period September 14 to 19, 2012. Dr. Oishi released him to light-duty work effective
September 20, 2012 with the following restrictions: no lifting more than two pounds with
injured left arm.
By letter dated September 20, 2012, OWCP notified appellant of the deficiencies of his
claim and afforded him 30 days to submit additional evidence and respond to its inquiries.
In response, appellant submitted a September 14, 2012 report from Dr. Oishi who noted
that appellant complained of left shoulder pain of several months’ duration. Upon examination,
Dr. Oishi found positive impingement and Hawkins’ sign.
A magnetic resonance imaging (MRI) scan of the left shoulder dated September 14, 2012
revealed mild rotator cuff tendinosis.
On September 17, 2012 Dr. Oishi reviewed the September 14, 2012 MRI scan and
diagnosed rotator cuff tear. He advised that appellant was a candidate for repair.
Appellant submitted a narrative statement dated September 24, 2012 reiterating that he
was filing a claim for a traumatic injury which he sustained while loading midweek bundles in a
postal truck. While he was transferring the bundles to the front, he felt a sharp pain in the left
shoulder. Appellant reported that midweek newspaper bundles weigh approximately 15 pounds.
He indicated that he did not have any similar disability or symptoms before the injury.
By decision dated October 22, 2012, OWCP denied the claim finding that the evidence
submitted was insufficient to establish causal relationship between appellant’s condition and the
September 12, 2012 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
3

5 U.S.C. §§ 8101-8193.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).

2

and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
OWCP accepted that the employment incident of September 12, 2012 occurred at the
time, place and in the manner alleged. The issue is whether appellant sustained an injury in the
performance of duty on September 12, 2012. The Board finds that the medical evidence of
record is not sufficient to establish his claim for a compensable employment injury.
Dr. Oishi diagnosed rotator cuff tear and opined that appellant was totally disabled for the
period September 14 through December 20, 2012. Although Dr. Oishi provided a firm
diagnosis, he did not provide medical rationale explaining the mechanism of how lifting and
loading bundles on September 12, 2012 resulted in appellant’s left shoulder condition. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.8 Dr. Oishi
failed to adequately address the issue of causal relationship between the September 12, 2012
employment incident and the diagnosed condition. The Board finds that appellant did not meet
his burden of proof with the submission of Dr. Oishi’s reports.
The September 14, 2012 MRI scan is diagnostic in nature and therefore does not address
causal relationship. As such, the Board finds that it is insufficient to establish appellant’s claim.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

8

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

3

the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence. As
appellant has not submitted any rationalized medical evidence to support his allegation that he
sustained an injury causally related to a September 12, 2012 employment incident, he has failed
to meet his burden of proof to establish a claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.10
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty on September 12, 2012, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the October 22, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See Anna C. Leanza, 48 ECAB 115 (1996).

10

Should appellant wish to claim his condition is an occupational disease, as defined under 20 C.F.R. § 10.5(q),
due to factors of his federal employment occurring in more than one day or shift, he may file such claim with
OWCP.

4

